DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on April 18, 2022. As directed by the amendment, Claims 1 and 4-6 have been amended.  Claims 7-8 are new claims.  Claims 2-3 have been canceled.  Claims 1 and 4-8 are pending in the instant application.
Regarding the Office Action filed January 18, 2022:
Applicant has resolved all objections to the drawings. Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive.
Regarding amendments to the Claims 1, 4, and 6, Applicant argues that the different diameters of the extension pipes and the connectors are not found in the cited references.  Applicant then explains the details about the invention on how it functions, its benefits, and why certain components are found on the device.  Applicant then points out the purpose of the different diameters (Remarks: Pages 6-9).
Examiner respectfully disagrees with this argument.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant explained many details about the design behind the instant invention but fails to explain how prior art does not disclose and/or make obvious the claimed invention.  Applicant merely stated that none of the cited references disclose or suggest the claimed features without going into further detail.
Regarding Claims 7 and 8, Applicant argues the features in the new claims are not found in the cited references (Pages 9-10).
Examiner respectfully disagrees with this argument.  Similar to the arguments above, Applicant merely stated that none of the cited references disclose or suggest the claimed features without explaining how.  Additionally, since these are new claims that did not have previous prior art applied to them, the arguments are moot.  See 35 USC 103 rejections of Claims 7 and 8 below for more details.
Claim Objections
Claims 1 and 4-8 are objected to because of the following informalities:  
The phrase “first and second connectors” should be changed to --first and second connector units-- for consistency (Claim 1, Lines 27-28).
Claims 4-8 are objected for being dependent on objected Claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is dependent on canceled Claim 3.  Because of this, Claim 4 is rejected as being incomplete.  See MPEP 608.01(n), Section V.  For examination purposes and to expedite prosecution, Claim 4 will be interpreted as being dependent on Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feasey et al. (US 2018/0296864) in view of Johnson et al. (WO 2013/082650).
Regarding Claim 1, Feasey discloses a powered air purifying respirator (apparatus of Fig 1) composing 2-channel structure (5, Fig 1; 1 channel on each side of device, Fig 1) for air supply (5 is air supply line, Fig 1), comprising: a mask unit (2, Fig 1) that is worn on a face to surround a mouth or nostrils of a user (2 surrounds mouth and nostrils of user, Fig 1); a generator unit (air delivery system, paragraph 0184; air delivery system includes the fan 16, Fig 1) that causes outside air to flow in and supplies the air to the mask unit (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; 16 brings air from outside into device, Figs 1 and 6); and first and second connector units (both sides of 5, Fig 1) that are formed to provide channels of the air by being connected to the mask unit and the generator unit at both sides of the first and second connector units (both sides of 4 are connected to 2 and 16 and provide air, Fig 1), wherein the generator unit includes a fan driving module (housing of 16, 16, motor of 16, and/or 5, Fig 1) having first and second air supply holes (apertures on both sides of housing of 16, Fig 1) at both sides of the fan driving module, the first and second air supply holes communicating with end portions of the first and second connector units (apertures on both sides of housing of 16 are in communication with both sides of 5, Fig 1), respectively, wherein the fan driving module comprises: a housing (housing of 16, Fig 1) having an inlet hole (inlet opening of housing of 16 facing 10 and/or 12, Figs 1, 3, and 6) at one side surface (side surface closest to 10 and/or 12, Figs 1, 3, and 6) and an accommodation space (space within housing of 16 accommodating for 16, Fig 1) at an inner side of the housing (inner side within housing of 16, Figs 1, 3, and 6), the inlet hole being formed to cause the air to flow into the generator unit (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; 16 brings air from outside into device through 10 and/or 12, Figs 1 and 6), a motor (associated motor, paragraph 0074; electric motor, paragraph 0102) installed at one side of the housing (motor must inherently be installed along one side of the housing in order for 16 to work), and a suction fan (16, Figs 1, 3, and 4) that is coupled to a rotary shaft of the motor (16 must inherently be connected to a rotary shaft of a motor to rotate) to integrally rotate (shaft must inherently rotate alongside with 16) with the motor and suction the air flowing into the inlet hole  (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; 16 brings air from outside into device through 10 and/or 12, Figs 1 and 6), and wherein the first and second air supply holes are formed in opposite directions to each other (apertures are on both sides of the housing of 16, Figs 1 and 6) at an outer surface of the housing (outside side parts of the housing of 16 where the apertures on both sides of the housing of 16 are located, Fig 1), and the air suctioned into the suction fan flows to the first and second connector units at a constant air pressure along the first and second air supply holes (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; 16 brings air from outside into device, Figs 1 and 6; 5 is an air supply line, Fig 1; vary amount of power to impeller rotor thereby controlling speed of impeller rotor to maintain positive air pressure, paragraph 0100; optimum pressure may be 5 Pa as respirator allows for continuous supply of purified air, paragraph 0097), wherein the suction fan has rotary vanes (16 is an impeller, paragraph 0184; vanes are shown on 16, Fig 4), which curve in one direction on a disk and are radially formed (vanes curve in one direction on disk of 16 and are radially formed, Fig 4), so as to form a flow current of the air suctioned into the suction fan in one Clients/2193-82/OA response3Application No. 16/692,361Attorney Docket: 2193-82 direction to an outer side of the housing (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; the flow current of air being in one direction is an inherent property of these kinds of impellers); and wherein the air flowing into the inside of the respirator through the generator unit is supplied to both the first and second connector units (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; 16 brings air from outside into device, Figs 1 and 6), and the air supplied to both sides of the mask unit is discharged outside through a discharge hole (opening of mask 2 that houses the mouth and nose of user, Fig 1; opening of mask 2 is where air flows and is being discharged) formed in the mask unit (mask 2 houses the opening and/or space within mask 2 where air enters and is discharged out, Fig 1; face mask forms a gap, allows positive flow of breathable air together with exhaled air to exit the facemask and exclude ingress of external unpurified air, paragraph 0025).  It is noted that Feasey does not disclose the mask as being sealable and it appears that the instant invention has a sealable mask.
Feasey fails to disclose wherein the fan driving module has first and second extension pipes which are extended in a direction corresponding to the flow current of the air by the rotary vanes and are formed in opposite directions to each other at the outer surface of the housing, wherein the first and second extension pipes have smaller diameters than the first and second connectors.
However, Johnson, of the same field of endeavor, teaches a respiration apparatus (Abstract) including the fan driving module (3 and 10, Fig 1) has first and second extension pipes (7 and 14, Fig 1; 7 and 8 may have a bayonet type connection or any other suitable connection, 14 may include a similar connection to allow quick and easy connection and disconnection of 15, Page 34, Lines 1-15) which are extended in a direction corresponding to the flow current of the air (7 and 14 are extended corresponding to the flow current in 8 and 15, Fig 1) by the rotary vanes (impeller 4, Fig 1) are formed in opposite directions to each other at the outer surface of the housing (14 and 7 are on opposite directions from each other on 10 and 3 respectively, Fig 1); wherein the first and second extension pipes have smaller diameters than the first and second connectors (7 and 14 have smaller diameters compared to 8 and 15 via its connection configuration 27, Figs 1 and 6; 7 and 8 may have a bayonet type connection or any other suitable connection, 14 may include a similar connection to allow quick and easy connection and disconnection of 15, Page 34, Lines 1-15) to allow for quick and easy connection and disconnection by providing a complementary connection configuration that is a bayonet type connection with different diameters (Page 34, Lines 1-15; Figs 1 and 6) and to allow the limbs to direct the air through the device (Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan driving module to have separable extension pipes attached to the connector units and elastic tubes, as taught by Johnson, to allow for quick and easy connection and disconnection by providing a complementary connection configuration that is a bayonet type connection with different diameters (Johnson: Page 34, Lines 1-15; Figs 1 and 6) and to allow the limbs to direct the air through the device (Johnson: Fig 1).  This can provide multiple advantages for the user including the replacement of parts as well as securing and removing the mask easily from the user’s face.  Additionally, adding these extension pipes would not change the operation of the device and would simply provide easier attachment areas.
Regarding Claim 4, Feasey-Johnson combination teaches the first and second extension pipes (Johnson: segment 27 on 7 and/or 14, Figs 1 and 6) are integrally formed to the housing (Johnson: 3 and/or 10, Fig 1) by plastic injection molding (Johnson: connection portions are made of an appropriate plastic, Page 32, Lines 20-30; Product-by-Process Claim, See MPEP 2113), and wherein the powered air purifying respirator further comprises first and second rubber elastic tubes (Johnson: 8 and/or 15, Fig 1; mask may be formed substantially from silicone or a silicone based material, Page 31, Lines 15-25; 8 and 15 are made of an appropriate plastic which provides a degree of resilience (elasticity), Page 32, Lines 20-30; silicone is known to be elastic) having ends at one side tightly coupled to respective outer edges of the first and second extension pipes (Johnson: 8 and/or 15 are tightly coupled to 7 and/or 14 via 27, Figs 1 and 6; 7 and 8 may have a bayonet type connection or any other suitable connection, 14 may include a similar connection to allow quick and easy connection and disconnection of 15, Page 34, Lines 1-15), such that the air flowing into the generator unit is supplied to the first and second connector units (Johnson: air flows through 14, 17, 8, and/or 15, Fig 1).
The current Feasey-Johnson combination fails to teach including end portions of the first and second connector units have first and second coupling pipes communicating with air channels of the first and second connector units and are integrally formed to the first and second connector units, respectively, by plastic injection molding, and ends of the first and second rubber elastic tubes at another side tightly coupled to respective outer edges of the first and second coupling pipes.
However, Johnson further teaches that the airways or elastic tubes of the mask unit are not limited to being a mask with one or more integrally provided airways, but the airways may be separate parts if desired (Johnson: Page 52, Lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector units to have duplicate coupling portions that make the elastic tubes separable from the mask unit, as taught by Johnson, since it is known that the airways or elastic tubes can be further separated or segmented if desired (Johnson: Page 52, Lines 5-15).  As stated before, the benefits of making the connector units separable from other components of the device allows for easy connection and disconnection and allows for replacement of parts.  Johnson already teaches such an obvious modification can be done as one of ordinary skill in the art would be able to determine whether or not components should be integral or separable from each other based on their desired needs, ways of manufacturing, costs of production, etc.
Regarding Claim 5, Feasey-Johnson combination teaches at least one sealing protrusion is formed to project along outer edges at end portions of the first and second connector units and along the outer edges of the first and second extension pipes to which the first and second elastic tubes are coupled (Johnson: 8 and/or 15 are tightly coupled to 7 and/or 14 via 27, Figs 1 and 6; 7 and 8 may have a bayonet type connection or any other suitable connection, 14 may include a similar connection to allow quick and easy connection and disconnection of 15, Page 34, Lines 1-15; bayonet connections are protrusion-based connections that project along outer edges of end portions).
Regarding Claim 6, Feasey-Johnson combination teaches at least one pressure sensing unit (Feasey: 15, Fig 2; pressure sensor, paragraph 0100) and wherein, when the pressure is lowered to a pressure equal to or lower than a preset pressure based on a value sensed by the pressure sensing unit (Feasey: sensor sends signal to impeller unit motor to vary amount of power to impeller rotor thereby controlling speed of impeller rotor to maintain positive air pressure, paragraph 0100; optimum pressure may be 5 Pa, if outside air becomes more hazardous, then positive pressure of filtered air within gap space of face shield may be increased in order to prevent possible infiltration, pressure may be decreased depending on ambient conditions, paragraph 0097; system must have a preset pressure or threshold to determine how to adjust the impeller’s speed as well as the pressure produced), the fan driving module operates such that the air inside the air channel is discharged outside through the mask unit (Feasey: overpressure air then flows towards and out of gap area along with exhaled air, combination of bleed air and exhaled air both prevent ingress of polluted air, paragraph 0189).
The current Feasey-Johnson combination fails to teach the first and second connector units have at least one pressure sensing unit that is provided inside the air channel and senses a pressure in the air channel.
However, Johnson further teaches the first and second connector units have at least one pressure sensing unit that is provided inside the air channel and senses a pressure in the air channel (Johnson: flow or pressure sensor may be placed in or close to the airway 8 to sense the pressure, Page 42, Lines 1-10) since it is known that the pressure sensing unit can be re-positioned in the airway of the device and still perform the same function (Johnson: Page 42, Lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-locate the pressure sensing unit to be inside the air channel of the connector units, as taught by Johnson, since it is known that the pressure sensing unit can be re-positioned in the airway of the device and still perform the same function (Johnson: Page 42, Lines 1-10).  Relocating the pressure sensor would not change the operation of the device as it would still be in communication with the positive pressure within the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feasey et al. (US 2018/0296864) and Johnson et al. (WO 2013/082650) as applied to Claim 1, and in further view of Goff et al. (US 2016/0015916).
Regarding Claim 7, Feasey-Johnson combination teaches the claimed invention of Claim 1.  Feasey-Johnson combination fails to teach an elastic cover, where the elastic cover is coupled to the outer surface of the housing.
However, Goff, of the same field of endeavor, teaches a positive airway pressure system (Abstract) including an elastic cover (352, Fig 36; 352 is made out of a foam, polymer, or elastomer, made of silicone elastomer, paragraph 0132), where the elastic cover is coupled to the outer surface of the housing (outer surface of housing of blower 350, Fig 36) to hold a housing securely in place, to protect it from impact or jolting, help reduce transfer of any vibrations, and reduce noise of the system (paragraph 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an elastic cover on the outer surface of the housing, as taught by Goff, to hold a housing securely in place, to protect it from impact or jolting, help reduce transfer of any vibrations, and reduce noise of the system (Goff: paragraph 0132). Since the housing contains the fan and motor, the addition of an elastic cover would help to reduce any noise or vibrations that come from the operation of the fan and motor.  Additionally, since the device is a worn device, it would assist in protecting the device when being transported from any sort of impacts or drops that might occur while being used or during the process of being worn.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feasey et al. (US 2018/0296864) and Johnson et al. (WO 2013/082650) as applied to Claim 1, and in further view of Daly et al. (US 2005/0103339).
Regarding Claim 8, Feasey-Johnson combination teaches the claimed invention of Claim 1.  Feasey-Johnson combination fails to teach a gasket, wherein the housing comprises front and rear cases, wherein the gasket is installed along a connection portion of the rear case.
However, Daly, of the same field of endeavor and reasonably pertinent to replacement and modularization of parts, teaches a multiple variable speed blower for CPAP ventilation (Abstract) including a gasket (720, Fig 15; main seal 720 is a silicone gasket, attenuates or eliminates ringing noise, achieves desired leak free seal, paragraph 0111), wherein the housing comprises front (730, Fig 15) and rear cases (710, Fig 15), wherein the gasket is installed along a connection portion of the rear case (720 is on 710 and seals 730, Fig 15) to attenuate or eliminate noise, achieve a leak free seal (paragraph 0111), and to allow for a modular construction that may be readily assembled and disassembled for maintenance (paragraph 0125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing to have front and rear cases and to have gasket in between the cases, as taught by Daly, to attenuate or eliminate noise, achieve a leak free seal (Daly: paragraph 0111), and to allow for a modular construction that may be readily assembled and disassembled for maintenance (Daly: paragraph 0125).  This improvement to the device allows components of the device to be assembled and disassembled more easily, particularly the housing that contains the fan and motor, which allows for repair and maintenance of the internal components of the device.  This helps to prolong the life of the device and would allow parts of the device to be reused without having to dispose of the entire device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785